*19The question on the second clause is, Shall the product of the labor of the said slaves, whilst the said grandson lived, from the death of the testator, John Kimbrough, until the death of said grandson, go to the heirs at law of the said grandson, Lemuel Benton, or to Col. Lemuel Benton, the defendant, whose wife is heir at law to John Kimbrough, and also of the widow since dead. The product of the labor of the slaves appears not to have been disposed of by the will 3 but was left to accumulate until the grandson should marry or come of age: And this not being the case of a child, where the father would have been considered bound to provide for him, but of a grandson, I am of opinion, upon the authority of the cases cited, 2 Atk. 330, and 3 Atk. 101, that the product of the labor ■ of the said slaves must go to Col. Lemuel Benton, husband of the heir at law of John Kimbrough.
There was no appeal from this decree.